Ingraham, J. (concurring):
I agree with Mr. Justice Laugi-ilin upon the ground that the gvidence did not sustain the allegation that on the 16th of May, *171900, the defendant executed and delivered an instrument, a copy of which was annexed to the complaint. It is conceded that the plaintiff was not incorporated until August, 1900, and there is no allegation that this contract or any interest in it was transferred to or assumed by the plaintiff. The defendant agreed that it would pay Candee & Smith, a copartnership, on the twentieth of each month, for the lime, cement, sand, etc., which this copartnership furnished to Brisack during the previous calendar month. I think this is in the nature of a suretyship and not an original agreement, and it was so alleged in the complaint. There was no sale or delivery of the merchandise to the defendant, the sole obligation of the defendant being to pay the firm of Candee & Smith for the merchandise it furnished to Brisack. There is no evidence that the firm of Candee & Smith furnished any merchandise to Brisack which had not been paid for, and, therefore, there is no amount for which the defendant was liable.